          Case 4:20-cv-01264-JM Document 5 Filed 11/10/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

SONJA ANN AUGUSTSINE                                                            PLAINTIFF
ADC #716354

V.                             CASE NO. 4:20-cv-01264 JM

JARED SELF, Director,                                                         DEFENDANT
ACC Reentry

                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice; the relief sought is denied. This dismissal counts as a “strike” and the Court

certifies that an in forma pauperis appeal is considered frivolous and not in good faith.

       DATED this 10th day of November, 2020.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
